Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 16, the claim recites the step of “detecting a data line which is defective…”. It is unclear if this step is achieved mentally or by a device. Clarification and amendment are kindly requested.
	Claims 17 – 20 are also rejected for depending on claim 16.
Allowable Subject Matter
Claims 1 – 15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “the second inspection line includes a first portion extending in the second direction, a second portion bent toward the first inspection line from the first portion and extending toward the first inspection line, and a third in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 5, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 6, the prior art of record does not teach claimed limitation: “the second data line includes a second inspection line located in the inspection unit, the first inspection line extends in a second direction different from the first direction, the second inspection line includes a portion bent toward the first inspection line, and an end portion of the first inspection line and an end portion of the second inspection line are spaced apart from each other in the second direction” in combination with all other claimed limitations of claim 6.
Regarding Claims 7 – 15, the claims are allowed as they further limit allowed claim 6.
Claims 16 – 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 16, the prior art of record does not teach claimed limitation: “applying a first input signal to the first inspection line and the second inspection line by scanning in the first direction in the first inspection area; applying a second input signal to the first inspection line by scanning in the first direction in the second inspection area” in combination with all other claimed limitations of claim 16.
Regarding Claims 17 – 20, the claims would be allowable as they further limit claim 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Iwasa (US 2021/0072608 A1) suggests a plurality of third switch elements configured to switch whether or not to supply the predetermined voltage to each of the plurality of second data lines (see claim 7).
Yang et al. (US 2020/0402432 A1) teaches turning on a plurality of transistors that are connected in series between the initialization voltage source and the data line in an inspection period (see claim 15).
Hirata et al. (US 2019/0302558 A1) discloses an inspection gate signal that turns on the transistors of the plurality of pixels is input as the predetermined gate signal to at least one of the plurality of gate signal lines, and an inspection data signal is input as the predetermined data signal to at least one of the plurality of data signal lines in a period in which the transistor is turned on (see claim 7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        3/13/2021